1                                      UNITED STATES DISTRICT COURT

2                                          DISTRICT OF NEVADA

3                                                   ***
     LEE EDWARD SZYMBORSKI,
4
                          Plaintiff,
5                                                      2:19-cv-00335-JAD-VCF
     vs.
6    THE CITY OF NORTH LAS VEGAS, et al.,
                                                       ORDER
7                         Defendants.
8

9
           Before the Court is Lee Edward Szymborski v. The City of North Las Vegas, et al., case number
10
     2:19-cv-00335-JAD-VCF.
11
           Clerk’s Judgment was entered on February 5, 2020. (ECF No. 33).
12
           Accordingly,
13
           IT IS HEREBY ORDERED that the status hearing scheduled for April 15, 2020, is VACATED.
14
           DATED this 24th day of March, 2020.
15
                                                             _________________________
16                                                           CAM FERENBACH
                                                             UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25
